DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent April 27, 2021, claim(s) 1, 3-13, and 15-19 is/are pending in this application; of these claim(s) 1, 9, and 13 is/are in independent form.  Claim(s) 1, 3, 13, and 15 is/are currently amended; claim(s) 4-12, and 16-19 is/are original; claim(s) 2 and 14 is/are cancelled.

Drawings
The replacement drawings were received on April 27, 2021.  These drawings are accepted by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a deduplicator for deduplicating…” in claim 9.  The Examiner interprets that Para [0014] describes the deduplicator as “achieved, in part, by a representation using maps between keys, hash objects and data objects, and storing the maps as part of the metadata.”  Hardware is taught in Para [0018] as “Digital subsystem 12 
“an encoder for encoding” in claim 9.  The Examiner interprets that the encoder is taught by Para [0017].  The hardware for encoding and decoding operations includes a processor according to Para [0018].
“a synthesizer unit for synthesizing” in claim 9.  The Examiner interprets that the algorithm for the synthesizer unit is described in Para [0031], using car.jpg as a non-limiting example of the data.  The hardware for synthesizing is described in Para [0018], “DNA synthesizer 16 may be a commercially available synthesizer for synthesizing artificial DNA for storage in DNA libraries 18… DNA sequencer 14 and DNA synthesizer 16 may be devices that are robotically controlled by the digital system to sequence and synthesize, respectively, a DNA sequence.”
“a sequencer unit for sequencing” in claim 9.  The hardware for sequencing is described in Para [0018]:  “… DNA sequence of 14 may be a commercially available sequencer for retrieving the DNA sequences stored in the DNA libraries… DNA sequencer 14 and DNA synthesizer 16 may be devices that are robotically controlled by the digital system to sequence and synthesize, respectively, a DNA sequence.”
“a decoder for decoding” in claim 9.  The Examiner interprets that the algorithm for the decoder is taught by Para [0017].  The hardware for encoding and decoding operations includes a processor according to Para [0018].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
	Allowable Subject Matter
Claims 1, 3-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of elements of claim 1, 3-8, 13, and 15-19 teach the details of the data structure in Applicant’s Figure 4, which is different from Ceze’s Figure 2B.  For example, Ceze does not clearly teach a pool identifier, primers, and sub-addresses as distinct elements.  Furthermore, the function of the data structure in Ceze’s Figure 2B is not for storage of a payload using the third pool of three different pools of DNA as in Applicant’s Figure 2.
Claims 9-12 are allowable because the claims invoke 35 U.S.C. § 112(f), which limits the claim to include structural and algorithmic details from the Applicant’s Specification, which further limits the claim to include, at the very least, 
Applicant’s arguments, see page 9 lines 4-9, filed April 27, 2021, with respect to claims 1, 3-13, and 15-19 have been fully considered and are persuasive.  The rejection of claims 1, 3-13, and 15-19 has been withdrawn. 
Applicant’s arguments, see page 9 lines 10-11, filed April 27, 2021, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/         Primary Examiner, Art Unit 1631                                                                                                                                                                                               	May 11, 2021